

117 S1739 IS: Pay Down the Debt Act
U.S. Senate
2021-05-20
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II117th CONGRESS1st SessionS. 1739IN THE SENATE OF THE UNITED STATESMay 20, 2021Ms. Lummis (for herself and Mr. Scott of Florida) introduced the following bill; which was read twice and referred to the Committee on AppropriationsA BILLTo rescind amounts appropriated for grants that are not accepted by a State or local government and use the amounts for deficit reduction. 1.Short titleThis Act may be cited as the Pay Down the Debt Act.2.Rescission of grant funds not accepted by States and local governments(a)In generalIf a State or local government does not accept amounts that are to be awarded to the State or local government under a grant from the Federal Government, an amount equal to the amount to be awarded to the State or local government shall be rescinded from the applicable appropriation account.(b)Use for deficit reductionAmounts rescinded under subsection (a) shall be deposited in the general fund of the Treasury for the sole purpose of deficit reduction.